DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application and Claims Status
Applicant’s preliminary amendment and respond filed on 02/08/2021 are acknowledged and entered.

Claims 1-20 were pending.  In the amendment as filed, applicants have amended claims 1, 7, 10, 11, 17 and 20.  No claims have been cancelled and/or added.  Therefore, claims 1-20 are currently pending.

Priority
This present application is a continuation (CON) of 16/803,826 that was filed on 02/27/2020.  16/803,826 is a CON of 16/190,412 filed on 11/14/2018.  16/190,412 is a CON of 14/575,773 filed on 12/23/2015.  14/757,773 is a CON of 14/173,155 filed on 02/05/2014.  14/173,155 claims priority to two provisional applications, which are 61/761,399 that was filed on 02/06/2013, and 61/809,138 that was filed on 04/05/2013.
However, as recognized by MPEP § 211.05(I):
To be entitled to the benefit of the filing date of an earlier-filed application, the
later-filed application must be an application for a patent for an invention which is
also disclosed in the prior application (the parent or earlier-filed nonprovisional
application or provisional application for which benefit is claimed); the disclosure
of the invention in the prior application and in the later-filed application must be
sufficient to comply with the requirements of 35 U.S.C. 112(a) except for the best
mode requirement. See Transco Prods., Inc. v. Performance Contracting, Inc., 38
F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). Accordingly, the disclosure of the
prior-filed application must provide adequate support and enablement for the
claimed subject matter of the later-filed application in compliance with the
requirements of 35 U.S.C. 112(a) except for the best mode requirement.

Here, the newly added limitations of ‘having baseline total APOC3 levels of about 12 mg/dL to about 18 mg/dL’ of claims 1 and 7; and ‘having baseline total APOC3 levels of about 18 mg/dL to about 36 mg/dL’ of claims 11 and 17 regarding the type of patient population is not supported by 16/803,826, 16/190,412, 14/757,773, 14/173,155, 61/761,399, and 61/809,138.  Thus, claims 1, 7, 11, and 17 are not entitled to the benefit of the filing date of an earlier-filed applications (i.e. 16/803,826, 16/190,412, 14/757,773, 14/173,155, 61/761,399, and 61/809,138).
Since this present application is being examined under the first inventor to file provisions of the AIA , only claims 2-6, 8-10, 12-16, and 18-20 have an effective filing date of 02/06/2013 for prior art searches; and claims 1, 7, 11, and 17 have an effective filing date of the present application, that is 11/23/2020.

Information Disclosure Statement
The information disclosure statements (IDSs) that were filed on 11/23/2020 (total of 158 pages) and 02/08/2021 have been reviewed as recorded in PTO-1449 forms.  It is relevant to note that any line through reference(s) are for the reason that: (i) the reference is a duplicate; (ii) no copy of the reference have been provided; and/or (iii) the copy provided does not correlates with the cited informations on the filed PTO-1449/SB08 forms.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The newly added limitation of ‘having baseline total APOC3 levels of about 12 mg/dL to about 18 mg/dL’ of claim 1 regarding the type of patient population does not have support in the present specification and original claims.  Further, neither Example 1 nor Example 2 of the present specification disclose the criteria for total ‘APOC3’ range for eligible patients and/or measuring initial total ‘APOC3’ range for eligible patients (see e.g. pgs. 32-35 and 39-42).  Tables 1 and 2 on pages 48 and 49 of the present specification do not clearly disclose whether the patients are on statin as claimed by instant claim 1 or not on statin.  The originals claims do not recite this limitation.  Therefore, the limitation of ‘having baseline total APOC3 levels of about 12 mg/dL to about 18 mg/dL’ of claim 1 is considered new matter.
Accordingly, claim 1, and all claims depending therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  If applicants disagree, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the specification.  

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The newly added limitation of ‘having baseline total APOC3 levels of about 18 mg/dL to about 36 mg/dL’ of claim 11 regarding the type of patient population does not have support in the present specification and original claims.  Further, neither Example 1 nor Example 2 of the present specification disclose the criteria for total ‘APOC3’ range for eligible patients and/or measuring initial total ‘APOC3’ range for eligible patients (see e.g. pgs. 32-35 and 39-42).  Tables 1 and 2 on pages 48 and 49 of the present specification do not clearly disclose whether the patients are on statin or not on statin as claimed by instant claim 11.  The originals claims do not recite this limitation.  Therefore, the limitation of ‘having baseline total APOC3 levels of about 18 mg/dL to about 36 mg/dL’ of claim 11 is considered new matter.
Consequently, claim 11, and all claims depending therefrom, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  If applicants disagree, applicant should present a detailed analysis as to why the claimed subject matter has clear support in the specification.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and all claims depending therefrom, are indefinite for the newly added recitation of ‘having baseline total APOC3 levels of about 12 mg/dL to about 18 mg/dL’ regarding the type of patient population.  Claim 1 has two primary claim elements:
1) type of patient population; and
2) a pharmaceutical composition.
However, the way in which this limitation is written, it is unclear how this limitation can limit the different patient subpopulations among those patient ‘on statin therapy’ as recited by instant claim 1; those patient not ‘on statin therapy’; those patient ‘on statin therapy’ and having ‘fasting baseline triglycerides of about 200 mg/dl to about 499 mg/dl’ as recited by claims 1 and 10; and/or those patient not ‘on statin therapy’ and having ‘fasting baseline triglycerides of about 200 mg/dl to about 499 mg/dl’.  Specifically, applicants are claiming a result that cannot necessarily be understood to define the metes and bounds of the actual etiology and/or pathogenesis differences among these type of patient populations.  Applicants are claiming a result, however, one of ordinary skill in the art would not reasonably ascertain the parameters (i.e. specific claimed range) that the claimed limitation read upon in order to determine the different patient subpopulations.
Applicants’ specification does not reasonably describe the parameters that would distinguish the different patient subpopulations among those patient ‘on statin therapy’ as recited by instant claim 1; those patient not ‘on statin therapy’; those patient ‘on statin therapy’ and having ‘fasting baseline triglycerides of about 200 mg/dl to about 499 mg/dl’ as recited by claims 1 and 10; and/or those patient not ‘on statin therapy’ and having ‘fasting baseline triglycerides of about 200 mg/dl to about 499 mg/dl’.  The present specification discloses (i) the definition for the term Apolipoprotein C-III (para. [0096] of pg. 22); (ii) methods of determining APOC3 levels (para. [0094] on pg. 21; and Example 3 on pg. 47); (iii) in Example 2, exemplified that (a) the patient population for this study was men and women> 18 years of age with a body mass index ≤ 45 kg/m2 with fasting TG levels greater than or equal to 200 mg/dl and less than 500 mg/dl and on a stable does of statin therapy (with or without ezetimibe) (para. [0144] on pg. 40); (b) the patient population also include patients taking any additional non-statin, lipid-altering medications (niacin >200 mg/day, fibrates, fish oil, other products containing omega-3 fatty acids, or other herbal products or dietary supplements with potential lipid-altering effects), either alone or in combination with statin therapy (with or without ezetimibe), but must have been able to safely discontinue non-statin, lipid-altering therapy at screening (para. [0145] on pg. 40); and (c) criteria for eligible patients must have had an average fasting LDL-C level ≥40 mg/dL and <100 mg/dL and an average fasting TG level ≥200 mg/dL and <500 mg/dL to enter the 12-week double-blind treatment period (para. [0150] bridging pgs. 41 and 42); and (vi) Table 2 on pg. 49 disclose total ApoC3 of 14.8 and 15.2, but does not disclose whether these patients are ‘on statin therapy’, not ‘on statin therapy’, and/or having ‘fasting baseline triglycerides of about 200 mg/dl to about 499 mg/dl’.  From these disclosures, one of ordinary skill in the art would not reasonably ascertain the parameters (i.e. specific claimed range) that the claimed limitation read upon in order to determine the different patient subpopulations.
Therefore, claim 1, and all claims depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.


Claim 11, and all claims depending therefrom, are indefinite for the newly added recitation of ‘having baseline total APOC3 levels of about 18 mg/dL to about 36 mg/dL’ regarding the type of patient population.  Claim 11 has two primary claim elements:
1) type of patient population; and
2) a pharmaceutical composition.
However, the way in which this limitation is written, it is unclear how this limitation can limit the different patient subpopulations among those patient ‘on statin therapy’; those patient not ‘on statin therapy’ as recited by instant claim 11; those patient not ‘on statin therapy’ and having ‘fasting baseline triglycerides of at least about 500 mg/dl’ as recited by claims 11 and 20; and/or those patient ‘on statin therapy’ and having ‘fasting baseline triglycerides of at least about 500 mg/dl’.  Specifically, applicants are claiming a result that cannot necessarily be understood to define the metes and bounds of the actual etiology and/or pathogenesis differences among these type of patient populations.  Applicants are claiming a result, however, one of ordinary skill in the art would not reasonably ascertain the parameters (i.e. specific claimed range) that the claimed limitation read upon in order to determine the different patient subpopulations.
Applicants’ specification does not reasonably describe the parameters that would distinguish the different patient subpopulations among those patient ‘on statin therapy’; those patient not ‘on statin therapy’ as recited by instant claim 11; those patient not ‘on statin therapy’ and having ‘fasting baseline triglycerides of at least about 500 mg/dl’ as recited by claims 11 and 20; and/or those patient ‘on statin therapy’ and having ‘fasting baseline triglycerides of at least about 500 mg/dl’.  The present specification discloses (i) the definition for the term Apolipoprotein C-III (para. [0096] of pg. 22); (ii) methods of determining APOC3 levels (para. [0094] on pg. 21; and Example 3 on pg. 47); (iii) in Example 1, exemplified that (a) the patient population for this study was men and women (women of childbearing potential needed to be on contraception or practice abstinence) > 18 years of age with a body mass index ≤45 kg/m2 who were not on lipid-altering therapy or were not currently on lipid-altering therapy (para. [0123] on pg. 33); (b) the patient population also include patients currently on statin therapy (with or without ezetimibe) were evaluated by the investigator as to whether this therapy could be safely discontinued at screening, or if it should have been continued (para. [0123] on pg. 33); (c) the patient population also include patients taking non-statin, lipid-altering medications (niacin >200 mg/day, fibrates, fish oil, other products containing omega-3 fatty acids, or other herbal products or dietary supplements with potential lipid-altering effects), either alone or in combination with statin therapy (with or without ezetimibe), must have been able to safely discontinue non-statin, lipid-altering therapy at screening (para. [0123] on pg. 33); and (d) criteria for eligible patients must have had an average fasting TG level ≥500 mg/dL and ≤1500 mg/dL (≥5.65 mmol/L and ≤16.94 mmol/L) to enter the 12-week double-blind treatment period (para. [0128] pg. 35); and (vi) Table 1 on pg. 49 disclose total ApoC3 of 26.8, 25.9, and 25.6, but does not disclose whether these patients are ‘on statin therapy’, not ‘on statin therapy’, and/or having ‘fasting baseline triglycerides of at least about 500 mg/dl’.  From these disclosures, one of ordinary skill in the art would not reasonably ascertain the parameters (i.e. specific claimed range) that the claimed limitation read upon in order to determine the different patient subpopulations.
Therefore, claim 11, and all claims depending therefrom, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to My-Chau T. Tran whose telephone number is 571-272-0810.  The examiner can normally be reached on Monday - Friday: 8 am - 4:30 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren, can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MY-CHAU T. TRAN/
Primary Examiner, Art Unit 1629
June 29, 2020